14 F.3d 600NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
Jack Emerson CHADWELL, Petitioner,v.Joseph M. DEL BALZO, Administrator, Federal AviationAdministration, and National Transportation SafetyBoard, Respondents.
No. 92-4309.
United States Court of Appeals, Sixth Circuit.
Dec. 21, 1993.

Before:  KEITH and NORRIS, Circuit Judges;  ZATKOFF, District Judge.*
PER CURIAM.


1
Petitioner, Jack Emerson Chadwell, seeks review of the order of the National Transportation Safety Board which affirmed an order and decision of the Federal Aviation Administration, and resulted in the revocation of his pilot's certificate.


2
Having had the benefit of oral argument, and having carefully considered the record on appeal and the briefs of the parties, we conclude that the order of the Board is supported by substantial evidence and is not arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law.


3
As the reasons why the order should have been entered have been articulated by the Board, the issuance of a full written opinion by this court would be duplicative and serve no useful purpose.  Accordingly, the order of the National Transportation Safety Board, adopted on October 14, 1992, is affirmed upon the reasoning set out by the Board in its opinion and order of that date.



*
 The Honorable Lawrence P. Zatkoff, United States District Judge for the Eastern District of Michigan, sitting by designation